United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-1839
                     ___________________________

                                James E. Greer

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Western District of Arkansas - Harrison
                               ____________

                        Submitted: February 3, 2017
                          Filed: February 8, 2017
                               [Unpublished]
                              ____________

Before SMITH, ARNOLD, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
      James E. Greer appeals the order of the district court1 affirming the
Commissioner’s determination that he is not entitled to disability insurance benefits
and supplemental security income, after his hearing before an administrative law
judge. Upon de novo review, see Lott v. Colvin, 772 F.3d 546, 548-49 (8th Cir.
2014), we are satisfied that the decision is supported by substantial evidence on the
whole record. The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Erin Setser, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-